PER CURIAM:
Paul Nagy appeals the district court’s order denying relief on his Bivens complaint.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Nagy v. Rogers, No. CA-05-348-5-FL (E.D.N.C. Nov. 1, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process. We deny Nagy’s motion to expedite as moot.

AFFIRMED


 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).